Citation Nr: 1635961	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  07-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for chronic headaches. 

 2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned in May 2010.  A transcript of the hearing is of record.  In August 2010 the Board remanded the issues on appeal for further development.  

As noted by the Board in the August 2010 remand, the issue of service connection for memory loss, claimed as secondary to service-connected headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay associated with this remand, especially considering that the matters were the subject of a previous remand.  Based on the evidence received since the Board's remand in August 2010, additional development is necessary for the following reasons.  First, recent findings are inconsistent regarding the severity of the Veteran's service-connected headaches.  On VA examination in January 2016, the examiner opined that the Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain and opined that the Veteran's headaches did not significantly impair his ability to perform employment activities.  The examiner's rationale was that with continued acupuncture treatment the Veteran would be able to perform employment activities.  This suggests to the Board that the Veteran would have experienced headaches even more frequently if he did not receive this treatment.  Notably, the Court has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63   (2012).  Indeed, subsequently the Veteran subsequently submitted a VA Disability Benefits Questionnaire (DBQ) examination dated in April 2016 whereby the examiner opined that the Veteran had non-migraine prostrating headaches 6 to 8 times per month that impacted his ability to work and impaired his concentration.  

Second, in the August 2010 remand the Board instructed that a Supplemental Statement of the Case (SSOC) be issued if any benefit sought on appeal is not granted after all development has been completed.  Although the Veteran in May 2016 and other statements asserted that he is entitled to a 50 percent rating for his headaches, he did not explicitly articulate that the grant of a 50 percent combined schedular rating would satisfy his appeal.  He is presumed to be seeking the maximum possible evaluation, including the possibility of an extraschedular evaluation under 38 C.F.R. § 3.321 (b).  See also AB v. Brown, 6 Vet. App. 35(1993).  The most recent SSOC is dated in March 2016, which is precedes the April 2016 DBQ exam submitted by the Veteran.  As the Board's requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Third, in September 2010 the Veteran submitted a written authorization to obtain private treatment records from Dr. J.W. dated in March 2010 pertaining to his headaches.  These records need to be obtained and associated with the file.  As the September 2010 authorization was valid for 180 days a new authorization should be obtained from the Veteran.  

Lastly, in the August 2010 remand, the Board requested that the Veteran be afforded a VA examination to determine whether the severity of his service-connected disabilities preclude substantial gainful employment.  A list of the Veteran's service-connected disabilities was to be made available to and reviewed by the examiner in conjunction with the examination.  The examiner was asked to opine whether it is at least as likely as not that the service-connected disabilities, alone or in aggregate, result in the Veteran being unable to obtain and retain substantially gainful employment.  Although a VA examiner in January 2016 commented on the Veteran's employability based on his service-connected headaches and traumatic brain injury, there is no VA examination that addresses all his service-connected disabilities, which include headaches, posttraumatic stress disorder (PTSD), tinnitus, bilateral hearing loss, and traumatic brain injury.  Thus there also is a lack of compliance with the Board's remand instructions regarding TDIU.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that Courts have provided additional guidance on TDIU since the matter was last Remanded.  Specifically, the Courts have concluded that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  An examination is still needed.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include VA treatment records from January 2016 to the present.  Obtain an updated written authorization from the Veteran to obtain private treatment records from Dr. J.W.  See September 2010 authorization.  


2. Afterwards, the Veteran should be afforded an examination to determine the current severity of his service-connected chronic headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to the examiner in conjunction with the examination. The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology (neurological and subjective) found on examination should be noted in the report of the evaluation. 

The examiner should note the frequency of prostrating attacks.  He or she should also provide an opinion as to the severity of any associated economic impact.  Such should be done without consideration of the Veteran's use of medications and acupuncture.

The examiner must reconcile the inconsistent findings between the January 2016 VA examination, which shows that the Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain significantly impairing his employability, and the April 2016 DBQ examination submitted by the Veteran, which shows the Veteran had non-migraine prostrating headaches 6 to 8 times per month that impacted his ability to work.  


Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale. 

3. The Veteran must be afforded the appropriate VA examination to determine whether the severity of his service-connected disabilities preclude substantial gainful employment.  A list of the Veteran's service-connected disabilities as well as the claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. 

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  In particular, the examiner should indicate whether it is at least as likely as not that the service-connected disabilities, alone or in aggregate, result in the Veteran being unable to obtain and retain substantially gainful employment. 

The examiner is advised that the Veteran is service connected for the following disabilities: headaches, PTSD, tinnitus, bilateral hearing loss, and traumatic brain injury.

The examiner should provide a complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.


4. Upon completion of the above, readjudicate the issues on appeal.  It is imperative that if any benefit sought on appeal is not fully granted, the Veteran and his representative must be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

